DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD FOR TRACKING THE POSITION OF AN IRRADIATING SOURCE.

Prior art was found for the independent claim 1 as follows: 
AGRAMUNT ROS et al. [US20200003915A1] discloses
A method for forming a reconstruction image, the reconstruction image showing a position of irradiating sources in an observation field, the method using a device comprising a gamma camera joined to a visible camera, [i.e. an optical transducer (1) such as a visible-light camera joined to the gamma radiation detector (2) for obtaining images or videos of the radioactive surroundings ; Fig. 1-2, and associated text. Para 0108] wherein: 
the gamma camera and the visible camera define the observation field; [i.e. see the field of view of visible and gamma camera in Fig. 1-2] 
the visible camera is configured to form a visible image of the observation field; [i.e. images wherein the ﬁducial mark was visible; Fig. 1-2, and associated text. Para 0044-0045]
the gamma camera comprises pixels, which are configured to detect ionizing electromagnetic radiation generated by an irradiating source potentially present in the observation field, the pixels lying in a detection plane; [i.e. a gamma radiation detector (2) for generating an electrical signal proportional to the energy of the ionizing radiation from the radioactive source (3); Fig. 1-2, and associated text. Para 0107]
the gamma camera is configured to form a gamma image, allowing a position, in the field of observation, of irradiating sources, the radiation of which is detected by the pixels, to be estimated; [i.e. The next position of the optical transducer (1) is calculated by measuring the variation in position and orientation with respect to the same ﬁducial mark (4). This variation in position is rigidly transferred to the gamma radiation detector (2) since it is joined to the visible camera (1). The new orientations will determine the radioactive source (3) with precision.; Fig. 1-2, and associated text. Para 0112]
the method comprising the following iterative steps: 
a) at an initial measurement time, acquiring an initial gamma image with the gamma camera and acquiring an initial visible image with the visible camera; [i.e. data obtained from the gamma radiation detector (2) and the optical transducer (1), can reconstruct a three-dimensional image wherein it shows the spatial distribution of the ionizing radiation.; Fig. 1-2, and associated text. Para 0115]
b) on the basis of the initial gamma image and of the initial visible image, initializing the reconstruction image; [i.e. detecting at least one visual reference in the initial image, and determining the initial orientation of the gamma radiation detector with respect to said visual reference,; Fig. 1-2, and associated text. Para 0027-0028]
c) acquiring a gamma image with the gamma camera and acquiring a visible image with the visible camera, at a measurement time; [i.e. detecting the absolute position of the system with respect to the visual reference of the initial image in a series of locations, starting from subsequent images after the initial image, and  for determining the orientation of the gamma radiation detector for each location within the radioactive surroundings, performing measurements of the ionizing radiation, by means of the gamma radiation detector, in each location of the system within the radioactive surroundings; Fig. 1-2, and associated text. Para 0029-0032] …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… d) comparing the visible image at the measurement time with a visible image at a prior time, the prior time being the initial measurement time or a preceding measurement time, then, depending on the comparison, estimating a field of movement between the visible images acquired at the prior time and the measurement time, respectively; e) updating the reconstruction image, using: a reconstruction image established at the prior time; the movement field resulting from step d); and the gamma image acquired at the measurement time; f) optionally superposing the reconstruction image, or a portion of the reconstruction image, and the visible image; g) reiterating steps c) to f) while incrementing the measurement time, until the iterations are stopped; wherein the method includes moving the device between at least two measurement times, such that one observation field corresponds to each measurement time.
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-15 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488